Clark, J.
Appeal from a decision of the Workers’ Compensation Board, filed August 8, 2013, which ruled that claimant did not sustain a causally related disability and denied her claim for workers’ compensation benefits.
*1073Claimant applied for workers’ compensation benefits, alleging that she suffered neurological injuries caused by exposure to pesticides at her workplace. A Workers’ Compensation Law Judge denied the claim and the Workers’ Compensation Board affirmed, prompting this appeal.
We affirm. The employer’s medical expert, a neurologist who conducted an independent medical examination of claimant, found no objective evidence of any toxicity, toxic reaction, neurological disability or cognitive impairment. Although claimant’s medical experts opined that she suffers from a causally related neurologic condition, those opinions were largely based upon her subjective complaints. According proper deference to the Board’s resolution of conflicting medical evidence and evaluation of witness credibility, we find the Board’s determination to be supported by substantial evidence and decline to disturb it (see Matter of Alm v Natural Health Family Chiropractic, 85 AD3d 1500, 1501 [2011]; Matter of Ogden v PCA Intl, 26 AD3d 625, 625-626 [2006]).
Lahtinen, J.P., Garry and Devine, JJ., concur. Ordered that the decision is affirmed, without costs.